Citation Nr: 1107011	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's 
lymphoma/mantle cell lymphoma as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded.  The Board 
sincerely regrets the additional delay, but adjudication cannot 
proceed without further development.

The Veteran contends that his non-Hodgkin's lymphoma/mantle cell 
lymphoma is due to his in-service exposure to ionizing radiation.  
He indicates that he was assigned to the 101st Airborne Honor 
Guard Company at Fort Campbell, Kentucky.  He further indicates 
that this assignment was a ruse because the company's classified 
mission actually was to deliver nuclear artillery warheads to 
various international destinations.

38 C.F.R. § 3.311 (2010) sets forth special development 
procedures for claims based on exposure to ionizing radiation.  
These procedures apply only if the Veteran suffers from a 
"radiogenic disease" which first became manifest within a 
specified period.  The term "radiogenic disease" includes 
lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2)(xxii) (2010).  Such lymphomas must become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2010).  
Here, the Veteran first was diagnosed with lymphoma of the non-
Hodgkin's variety in 1996, just short of 40 years after his 
discharge.  38 C.F.R. § 3.311 (2010) therefore applies.

Pursuant to 38 C.F.R. § 3.11(a)(2) (2010), radiation dose data 
information shall be requested from the Department of Defense for 
claims based on participation in atmospheric nuclear testing or 
the American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  See 38 C.F.R. §§ 3.311(a)(2)(i) and (ii) (2010).  
In all other claims, any available records concerning the 
Veteran's exposure to radiation during service shall be 
requested.  See 38 C.F.R. § 3.311(a)(2)(iii) (2010).  These 
records normally include, but are not limited to, the Veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD Form 
1141), if maintained, service medical records, and other records 
which may contain information pertaining to the Veteran's 
radiation dose in service.  Id.  After being obtained, all such 
records shall be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  Id.  The 
Veteran in this case does not contend that he participated in 
atmospheric nuclear testing or the American occupation of 
Hiroshima or Nagasaki, Japan.  Rather, he contends that he 
participated in the delivery of nuclear artillery warheads all 
over the world.  As such, the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2010) are applicable.

Some request for the records identified in 38 C.F.R. 
§ 3.311(a)(2)(iii) (2010) have been made.  The RO requested a DD 
Form 1141 or equivalent record of occupational radiation exposure 
from the Director of the Proponency Office for Preventative 
Medicine in March 2008.  In April 2008, the United States Army 
Dosimetry Center stated that they were not in possession of any 
records of the Veteran being occupationally exposed to ionizing 
radiation while in service.  

The RO also requested the Veteran's complete service treatment 
records from the National Personnel Records Center (NPRC) via the 
Personnel Information Exchange System (PIES) in early May 2007.  
The NPRC responded later that month by indicating that there were 
no service treatment records or Surgeon General Office records 
because they were fire related.  By letter dated in July 2007, 
the Veteran was informed that his military records may have been 
destroyed due to a fire at the National Archives and Records 
Administration in 1973.  He also was informed that he could 
submit a variety of documentation to substitute for his service 
medical records.  In an April 2008 letter, he again was informed 
that he could submit substitute documentation for his service 
medical records.  He replied to these letters by submitting a 
buddy statement from a Veteran he served with as well as in-
service photographs.  A formal finding of unavailability was made 
with respect to the Veteran's service treatment records in late 
April 2008 as it was determined that future attempts to obtain 
these records would be futile.  Thereafter, he was informed by 
letter dated in late April 2008 that VA had exhausted all efforts 
to obtain these records.  These actions fully discharged VA's 
duty to assist the Veteran in procuring his service treatment 
records.  See 38 U.S.C.A. § 5013A(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159(c)(2), 3.159(e) (2010).

Despite these efforts to request the records identified in 
38 C.F.R. § 3.311(a)(2)(iii) (2010), some have not been 
requested.  Of particular note in this regard is that the formal 
finding of unavailability applied only to the Veteran's service 
treatment records and not to his service personnel records.  
There is no indication from the claims file that his service 
personnel records ever have been requested.  There also is no 
indication that other records which might verify that the Veteran 
was assigned to the 101st Airborne Honor Guard Company and that 
this company delivered nuclear artillery warheads to various 
international destinations as part of a classified mission ever 
have been requested.  On remand, attempts must be made to obtain 
all of these records, though all appropriate alternative sources 
if necessary, as any such records may reflect in-service exposure 
to radiation.

Further, a review of the claims file reveals that the Veteran's 
records were not forwarded to the Under Secretary for Health for 
preparation of a dose estimate as required by 38 C.F.R. 
§ 3.311(a)(2)(iii) (2010).  This also must be done on remand.

38 C.F.R. § 3.311(b) (2010) provides that a claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c) (2010) 
before adjudication when it is determined that the Veteran was 
exposed to ionizing radiation during service.  Accordingly, if 
the dose estimate prepared by the Under Secretary for Health 
indicates that the Veteran here had in-service exposure to 
radiation, this referral additionally shall be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file any available records 
other than the Veteran's service treatment 
records and a DD Form 1141 concerning his 
in-service exposure to radiation under 
38 C.F.R. § 3.311(a)(2)(iii) (2010).  This 
shall include but is not limited to his 
service personnel records and any other 
records which might verify that he was 
assigned to the 101st Airborne Honor Guard 
Company and that this company's classified 
mission involved the delivery of nuclear 
artillery warheads to various 
international destinations.  All 
alternative sources for such records shall 
be explored.  All efforts undertaken in 
this regard must be documented in the 
claims file in accordance with all 
applicable laws and regulations.

2.  After completion of the above 
development, forward the available 
evidence concerning the Veteran's in-
service exposure to radiation to the Under 
Secretary for Health for preparation of a 
dose estimate.

3.  If the dose estimate prepared by the 
Under Secretary for Health indicates that 
the Veteran was exposed to radiation 
during service, before adjudication refer 
his claim to the Under Secretary for 
Benefits for further consideration by 
following the mandates of 38 C.F.R. 
§ 3.311(c) (2010).

4.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


